Citation Nr: 0735966	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
malaria, to include as due to herbicide exposure, and if so, 
whether service connection is warranted. 

2.  Entitlement to service connection for post-traumatic 
stress disorder.  

3.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure. 

4.  Entitlement to service connection for depression. 

5.  Entitlement to service connection for colon cancer, to 
include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The issues of entitlement to service connection for post-
traumatic stress disorder; entitlement to service connection 
for hypertension, to include as due to herbicide exposure; 
entitlement to service connection for depression; entitlement 
to service connection for colon cancer, to include as due to 
herbicide exposure; and entitlement to service connection for 
malaria, to include as due to exposure to herbicides, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By a notice letter in December 1984, VA notified the 
veteran of the denial of his claim for service connection for 
malaria on the basis that he failed to report for a scheduled 
examination.  

2.  The veteran did not initiate an appeal from the December 
1984 denial of service connection for malaria during the year 
following the date of the notice letter.

3.  Evidence presented or secured since the December 1984 
denial relates to an unestablished fact necessary to 
substantiate the claim and creates a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1984 notice letter denying service 
connection for malaria is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007).

2.  New and material evidence has been presented or secured 
to reopen a finally disallowed claim of entitlement to 
service connection for malaria.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  In the present case, the veteran did not receive 
notice as to the evidence and information necessary to 
establish entitlement to the underlying claim for benefit 
sought, since the RO adjudicated the claim on the merits.   

Nevertheless, the Board finds that the appellant has not been 
prejudiced by VA's failure to tell him what evidence would be 
deemed "material" to reopen his claim.  As discussed below, 
the Board has reopened the matter.  Thus, the Board finds 
that he has not been prejudiced by VA's failure to provide 
him with a letter in full compliance with Kent, supra.  There 
is no prejudice to the veteran in deciding the claim at this 
time.  VA has satisfied its duty to notify and assist to the 
extent necessary to allow for a grant of the claim to reopen.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


New and Material Evidence to Reopen a Claim of Entitlement to 
Service Connection for Malaria

The RO adjudicated the veteran's claim regarding malaria on 
the merits.  Nevertheless, regardless of the RO's actions, 
the Board must determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).  

The veteran's claim of October 1984 requested service 
connection for malaria.  Service medical records were secured 
by the RO.  The veteran was scheduled for a VA examination, 
and it was reported in December 1984 that he did not report 
as scheduled.  Based on this, and the service medical records 
in evidence, VA informed the veteran in December 1984 that it 
could not grant his claim for disability benefits.  The 
veteran did not initiate a claim during the year following 
the date of the notice letter, and the December 1984 letter 
determination became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2007); see also 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993) (section 
7105(c) finality also subject to section 5108 exception).  To 
reopen the claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108 (West 2002).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

At any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section.  Such records include, but are 
not limited to:  (i) Service records that are related to a 
claimed in-service event, injury, or disease, regardless of 
whether such records mention the veteran by name, as long as 
the other requirements of paragraph (c) of this section are 
met; (ii) Additional service records forwarded by the 
Department of Defense or the service department to VA any 
time after VA's original request for service records; and 
(iii) Declassified records that could not have been obtained 
because the records were classified when VA decided the 
claim.  Paragraph (c)(1) of this section does not apply to 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  See 
38 C.F.R. § 3.156(c) (2007).

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Here, the Board finds that among the evidence submitted since 
the prior, final determination is new and material evidence 
to support reopening this claim.  First, the record contains 
a September 2003 VA Agent Orange examination report that 
lists malaria among the diagnoses.  Further, the Board 
observes that copies of additional service medical records 
have been obtained and associated with the file subsequent to 
the December 1984 determination.  These records confirm 
treatment in service for malaria.  Consequently, VA 
examination report of September 2003 and the service medical 
records are new and material evidence, and the veteran's 
claim for service connection for malaria is reopened.

For reasons discussed in the REMAND, below, final disposition 
of the merits of the claim at this time would be premature 
and would prejudice the veteran's claim. Bernard v. Brown, 4 
Vet. App. 384, 389 (1993).


ORDER

Having determined that new and material evidence has been 
presented, the claim for entitlement to service connection 
for malaria is reopened.  To this extent only, the claim is 
allowed.


REMAND

The veteran seeks service connection for post-traumatic 
stress disorder, hypertension, depression, malaria, and colon 
cancer. 

The record shows that in a September 2003 letter, Jerry W. 
Iles, M.D. stated that he had examined the veteran for 
employment at the Armstrong Tire and Rubber Company in 1968, 
and that from 1971 to 1982, he saw the veteran several times 
for medical problems including problems with anxiety, 
depression, and diarrhea.  He reported that the veteran was 
treated for emotional stressors during that period of time.  
This evidence is potentially relevant to the veteran's 
service connection claims since it makes reference to dates 
shortly prior to and during the year after discharge (1971), 
as well as consecutive years thereafter until 1982.  
Additionally, the veteran has reported in a statement 
received in October 2003, that in 1974 he and his wife 
underwent counseling in Baton Rouge.  Having been put on 
notice of the existence of potentially relevant medical 
evidence, VA has a duty to assist the veteran in obtaining 
that evidence.  38 C.F.R. § 3.159 (2007).  An attempt to 
secure these private treatment records has not been 
undertaken by the RO.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  The 
record shows that the veteran was treated in service for 
malaria and that malaria has been diagnosed on a VA Agent 
Orange examination.  An examination to determine the nature 
and etiology of the veteran's condition has not been 
obtained.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2007); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

As to the veteran's claim for service connection for PTSD, 
the record contains diagnoses of that disorder.  So there is 
an objective justification upon which to find that the 
veteran may have the psychiatric disorder claimed, and to 
proceed with the determination as to whether it is linked to 
a confirmed stressor from service.  38 C.F.R. § 3.304(f).

The Court has held in Suozzi v. Brown, 10 Vet. App. 307 
(1997) that an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure, and that corroboration of every 
detail is not required.  See also Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In Pentecost v. Principi, 16 Vet. App. 
124 (2002), wherein a veteran had submitted evidence that his 
unit was subjected to rocket attacks, the Court pointed out 
that corroboration of every detail of a stressor under such 
circumstances (such as the veteran's personal involvement) 
was not necessary.  

The veteran has reported stressors as being under enemy 
attack and witnessing the deaths of fellow soldiers, being 
under rocket attack at Song Be and LZ Buttons.  The veteran 
has submitted photographs, including one he states is of his 
hut after being hit in a mortar attack in October 1970 at 
Song Be, and one showing a gunship coming in for battle, as 
well as lay statements from service comrades.  The veteran's 
records show that he was assigned to Company B, 2nd 
Battalion, 12th Calvary Division.  He was stationed in 
Vietnam from August 2, 1969 to August 1, 1970.  Further 
development regarding the veteran's stressors is required.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled for 
him, and to cooperate in the development of the case, and 
that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
following records:

(a) The veteran's complete treatment 
records from Jerry W. Iles, M.D., dated 
in 1968 and from 1971 to 1982.  Actual 
treatment records, as opposed to 
summaries, should be requested.  

(b)  Employment physical records dated in 
1968 from the Armstrong Tire and Rubber 
Corporation.  

(c)  Records concerning the veteran's 
counseling that occurred at a clinic in 
Baton Rouge in 1974 and during the 1980s.  

2.  Provide the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
with a description of the veteran's 
alleged stressors, as identified above.  
Provide JSRRC with copies of any lay 
statements of record, copies of 
photographs, and personnel records 
obtained showing service dates, duties, 
and units of assignment.  Request that 
JSRRC provide any available information 
which might corroborate the veteran's 
alleged in-service stressors, including 
morning reports and unit records, and to 
determine if the veteran's unit took 
mortar fire.  If JSRRC is unable to 
provide such information, they should be 
asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  

3.  If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  Any 
indicated tests and studies, to include 
psychological studies, are to be 
conducted.

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM- IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor or stressors 
reported by the veteran and established 
as having occurred during the veteran's 
active service. 

The examiner should also determine 
whether or not the veteran suffers from 
any psychiatric disorders other than PTSD 
(i.e., depression), and if so, whether 
any such disorder(s) had its onset during 
active service or is related to any in-
service disease or injury.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Schedule the veteran for a VA 
examination to determine whether he has 
any residuals of malaria.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review.  All indicated tests and studies 
should be accomplished.  

The examiner determine whether or not the 
veteran has any current residuals of 
malaria.  

If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the residuals of 
malaria had their onset during active 
service or are related to any in-service 
disease or injury, including the 
falciparum malaria diagnosed in October 
1969.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Finally, readjudicate the veteran's 
claims with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


